DETAILED ACTION
This is the second Office action of Application No. 17/303,422 in response to the amendment filed on February 28, 2022. Claims 1-20 are pending. By the amendment, claims 1-10 have been amended. Claims 11-18 are new.
This application is in condition for allowance except for the following formal matters set forth in the objections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 1, 3, 7, 19, and 20 are objected to because of the following informalities:  
in claim 1, line 10, the phrase “the axial direction” appears it should be –an axial direction-- as this is the first time the element as been recited;
in claim 3, lines 1-2, the phrase “at least one side part” appears it should be –the at least one side part—as this element was recited in claim 1;
in claim 7, line 3, the phrase “at least on axial direction” appears it should be –the axial direction—as this element was recited in claim 1 and in claim 7 the alternative of both axial directions is later recited;
in claim 19, line 2, the phrase “the end side” appears it should be –an end side—or –an end side (70; 72)—as this is the first time the element has been recited;
in claim 20, lines 14-15, the phrase “the outer and/or inner limb (42; 48)” appears it should be –an outer and/or inner limb (42; 48)—as this is the first time the element has been recited.
Appropriate correction is required.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 2/28/22, with respect to the objection to the specification have been fully considered and are persuasive.  More particularly, the amendments overcome the objection. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 2/28/2022, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objections. The objections to the claims have been withdrawn. Some informalities were noticed during the review of the amendments, see above.
Applicant’s arguments, see pages 8-9, filed 2/28/2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  More particularly, the amendments overcome the rejections. The 35 U.S.C. 112(b) rejections to the claims have been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 2/28/2022, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, the indicated allowable subject matter has been incorporated into the claim. The prior art rejections to the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed or objected to for informalities. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 2/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W./Examiner, Art Unit 3659